Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 17-19, 21-33, 41-48, 54-60 and 62-75 were canceled. 
Claims 13-16, 20, 34-40, 49-53 and 61 are pending.
Claims 49-53 were withdrawn from further consideration (see below).
Claims 13-16, 20, 34-40, and 61 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 May 2022 is acknowledged.
Claim(s) 49-53 were/was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Specification
The disclosure is objected to because of the following informalities: abnormal characters are found throughout instant specification (e.g. TCR ??α domain in paragraph 66-81 at page 15-16; Cκ ????λ in paragraph 167 at page 31). 
Appropriate correction is required.



The disclosure is objected to because of the following informalities: description is missing for figure 26 at page 13. Appropriate correction is required.



The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at bottom of page 61. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in paragraph 224 at page 64-65. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Objections
Claim(s) 16 is/are objected to because of the following informalities: “second heavy chain region” in line 3-4 should read “second heavy chain constant region” to be consistent with “first heavy chain constant region” in line 2-3.  Appropriate correction is required.

Claim(s) 16 is/are objected to because of the following informalities: “wherein VH1 or VL2 and X” in line 2 should read “wherein VH1 or VL1 and X”. Appropriate correction is required. Claim 16 will be interpreted for examination as if it recite “wherein VH1 or VL1 and X” in line 2.

Claim(s) 36 is/are objected to because of the following informalities: conjunction “and” at the end of claim 36 should be “or”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-16, 20, 34-40, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 does not recite any conjunction at the end of line 10. Therefore, it is unclear if claim 13 requires ALL of three sentences within wherein-clause or if claim 13 requires only ONE of three sentences.
	Claim 13 recites “(X and Y binding pair)” in line 12. It is unclear if claim requires the content in parenthesis. 
	Claims 14-16, 20, 34-40, and 61 contain same claim limitation because they depend from claim 13 or require claim limitation of claim 13. Therefore, these claims are also rejected.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15-16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 13 recites “VH1 fused through a first hinge region (H1) to a first heavy chain pairing partner (X)” in line 6-7. However, claim 15 which depends from claim 13 recites “VH1 or VL1 is fused through H1 to X”.  Therefore, claim scope of claim 15 becomes broader than that of claim 13.  Thus, claim 15 fails to further limit the subject matter of the claim upon which it depends. Claim 16 is also rejected because claim scope of claim 16 is broader than that of claim 13 which claim 16 depends from indirectly. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-16 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0294823 (hereinafter US823; PTO-892).
Regarding claim 13 and 15-16, US823 teaches a heterodimeric bispecific antibody comprising a first antigen recognizing moiety (anti-CD19 scFv), a second antigen recognizing moiety (anti-CD3 scFv), and a first and second heavy chain pairing partners (X and Y is corresponding to CH3 of Fc of prior art)(Figure 67, Sheet 135 of 160). US823 teaches hinge region connecting CH1 to Fc (paragraph 174). 
Regarding claim 61, US823 teaches pharmaceutical composition (paragraph 012).



Claim(s) 13, 15-16, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (Oncotarget, Vol. 8, No. 31, page 51037-51048, May 2, 2017; IDS).
Regarding claim 13, 15-16, and 36, Wei et al teaches anti-HER2 bispecific antibody KN026 targeting two distinct epitopes on HER2 derived from trastuzumab and pertuzumab (Figure 3A; page 51041, left column, last paragraph). Wei et al teaches Hinge-CH2-hole CH3 and VH-linker-VL-hinge-CH2-knob CH3 (page 51039, left column, second paragraph).  CH3 domains of KN026 correspond to X and Y of instant claim 13.  
Regarding claims 34-35, Wei et al teaches Fc region containing residues 238-444 of human IgG1 (page 51044, right column, last paragraph through page 51046, left column, first paragraph). 



Claim(s) 13, 15-16, and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2016/0215047 (hereinafter US047; PTO-892).
Regarding claims 13, 15-16, and 34-37, US047 teaches bispecific A7/Adalimumab construct (figure 1B and paragraph 012). US047 teaches that scFv-Fc antibody is an IgG-like antibody with human IgG1 hinge and Fc region (CH2 and CH3 domains) [0063].  CH3 domains of US047 corresponds to X and Y of instant claims.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

                                                                                                                                                                                                    /Brad Duffy/Primary Examiner, Art Unit 1643